DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2009/0317698).

Murata was cited by Applicant on the Information Disclosure Statement received December 10, 2020.

As for claims 1-4, and 7-9, Murata discloses the invention as claimed, including:

1. (Currently amended) A battery pack, comprising: 
a battery module having a plurality of battery cells [figure 1, elements 1]; and 
a heat dissipation member provided in contact with a bus bar at a side surface of the battery module where electrode leads of the plurality of battery cells and the bus bar coupled to the electrode leads are disposed [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032].  
9. (New) A heat dissipation apparatus for dissipating heat generated by a battery module having a plurality of cells [figure 1, elements 1], the heat dissipation apparatus comprising 
a heat dissipation member provided in contact with a bus bar of the battery module at a side surface of the battery module where electrode leads of the plurality of battery cells and the bus bar coupled to the electrode leads are disposed [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032].   

2. (Currently amended) The battery pack according to claim 1, comprising a plurality of the battery modules, each battery module having a plurality of battery cells and a side surface where electrode leads of the plurality of battery cells and the bus bar coupled to the electrode leads are disposed, wherein the plurality of battery modules are provided in a single layer and arranged in at least one row or column [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032 – being arranged in a single layer is disclosed by Murata either by viewing the cells from a column direction and/or paragraph 0031 
3. (Currently amended) The battery pack according to claim 2, wherein the heat dissipation member has a cavity formed therein [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032], wherein the plurality of battery modules are disposed in the cavity [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032], and wherein the heat dissipation member surrounds the side surfaces surface of each of the plurality of battery modules [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032].  
4. (Currently amended) The battery pack according to claim 3, wherein the heat dissipation member has a band shape to surround rims of the plurality of battery modules, and wherein the heat dissipation member is in contact with the bus bar [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032].  
7. (Currently amended) The battery pack according to claim 1, wherein the heat dissipation member has a height corresponding to a height of the side surface of the battery module [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032].  
8. (Currently amended) A vehicle, comprising a battery pack according to claim 1 [figure 1, elements 1, 12, 21, and 30; paragraphs 0031-0032; paragraph 0006].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIN, Eun-Gyu et al., (WO 2017/138704 A1) with additional translation of the description provided by Espace.net.

Note that WO 2017/138704 A1 was cited by Applicant on the Information Disclosure Statement received on December 10, 2020.

As for claims 1, and 5-6, Shin discloses the invention as claimed, including:

1. (Currently amended) A battery pack, comprising: 
a battery module having a plurality of battery cells [fig. 3, elements 140]; and 
a heat dissipation member provided in contact with a bus bar at a side surface of the battery module where electrode leads of the plurality of battery cells and the bus bar coupled to the electrode leads are disposed [fig. 3, elements 140, 150, 120 and 122; see also page 3 of 6 of translation].  


a thermal pad coupled to the bus bar at the side surface of the battery module [fig. 3, elements 140, 150, 120 and 122; see also page 3 of 6 of translation - cooling plate coupled to thermal heat sink]; and 
a heatsink coupled to the thermal pad [fig. 3, elements 140, 150, 120 and 122; see also page 3 of 6 of translation - cooling plate coupled to thermal heat sink].  
6. (Currently amended) The battery pack according to claim 5, wherein the heatsink is configured to form a flow path so that a fluid for cooling flows therethrough [fig. 3, elements 140, 150, 120 and 122; see also page 3 of 6 of translation].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        October 20, 2021